1029-JS
                               ELECTRONIC RECORD




COA #      02-14-00459-CR                        OFFENSE:       29.03


           Devin Gardner v. The State of
STYLE:     Texas                                 COUNTY:        Tarrant


COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   213th District Court


DATE: 08/06/15                    Publish: NO    TCCASE#:       1311335D




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Devin Gardner v. The State of Texas         CCA#:            1022-/5
         APPELLANTS                   Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:       "/<wk&o/r                                SIGNED:                           PC:

JUDGE:        ZtA fL MA^&^*-                         PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                           ELECTRONIC RECORD